DETAILED ACTION
	This Office Action, based on application 16/814,038 filed 10 March 2020, is filed in response to applicant’s amendment and remarks filed 29 June 2022.  Claims 1-20 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 29 June 2022 in response to the Office Action mailed 30 March 2022, have been fully considered below.
Double Patenting Rejection
The applicant states that consideration of a terminal disclaimer filing will be made upon receiving notice that the claims are in condition for allowance; thus, the applicant is holding the double patenting rejection in abeyance.  
	MPEP § 804(I)(B)(1) states “A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.”.  Provided that the MPEP has issued guidelines that addresses holding double patenting rejections in abeyance, the Office respectfully does not grant applicant’s request for holding the double patenting rejection in abeyance.  The reply on 29 June 2022 is being treated as bona fide at this time; however, “once an inadvertent omission is brought to the attention of the applicant, the question of inadvertence no longer exists” (see MPEP § 714.03).  While the instant application is being advanced to final action at this time in the interest of compact prosecution, further amendments that do not constitute as a complete response to the double patenting rejection will be held as not fully responsive.
Claim Objections
The Office withdraws the previously issued objections in view of applicant’s amendment and remarks.  The Office presents a new objection to help improve readability of the claim.
Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued rejection in view of applicant’s amendment and remarks.  The Office issues a new objection to the claims as Claims 3 and 13 no longer further limits the subject matter of the parent claim.
Claim Rejections under 35 U.S.C. § 101
The applicant traverses the rejection alleging the claims are not directed to a judicial exception since the limitation “generating one or more input/output (IO) workloads” as a process that cannot be performed mentally since an IO workload is known to a POSITA to correspond to electronic data related to computing devices.  The Office respectfully disagrees and maintains the rejection for reasons further discussed below.
The rejection of record establishes that “generating one or more IO workloads” may be merely a mental process that may be performed within the human mind.  MPEP 2106.04(a)(2)(III) discusses the mental process grouping of abstract ideas; in particular, the MPEP states “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed by a computer.”  The Office further notes the limitation “generating one or more IO workloads” is claimed so broadly that even a write of a binary ‘1’ at some location qualifies as an ‘IO workload’ since a binary ‘1’ includes zero deduplication data patterns and one unique pattern.  As such, in accordance with MPEP 2106.04(a)(2)(III)(C), the Office has determined that the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that the concept is performed in one or more of (1) on a generic computer, (2) in a computer environment, or (3) is merely using a computer as a tool to perform the concept.
Claim Rejections under 35 U.S.C. § 102/103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose “generate one or more IO workloads including zero or more dedup data patterns and one or more unique data patterns” as amended in Claim 1.  In traversing the rejection, the applicant alleges CHAMBLISS fails to meet the claim limitation for two reasons: (1) CHAMBLISS’s system estimates the deduplication ratio after selecting the sample data thus cannot select the sample data based on the deduplication ratio, and (2) CHAMBLISS does not generate an IO workload and only selects files.
In response to (1), the Office again renews the remarks first presented in the Office Action mailed 3 December 2021 (see Page 3, beginning at Line 5, response under “Claim Rejections under 35 U.S.C. § 102/103” heading):
In traversing the rejection, the applicant notes “because the system estimates the deduplication ratio after it selects the sample data, it cannot select the sample data based on the deduplication ratio”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., selecting sample data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

The Office again notes Claim 1 was amended to remove the limitation “computing a number of repeated patterns based on a target dedup ratio”; thus, arguments directed at whether or not CHAMBLISS selects sample data based on the deduplication ratio are rendered moot relative to the independent claims since the features are not recited in the independent claims.  While dependent Claim 2 (and similarly Claim 12) recites “… generating the … workloads according to a target dedup ratio” does not limit the target dedup ratio being established before the workload generation, but merely limits the workload generation being into agreement with or consistent with (all of which are definitions of ‘according’) a deduplication ratio.  Put another way, nothing in the claims prohibits the ratio from being calculated after the workload is generated.
	In response to (2), the Office again renews the remarks first presented in the Office Action mailed 3 December 2021 (see Page 3, beginning at Line 12, response under “Claim Rejections under 35 U.S.C. § 102/103” heading):
Furthermore, in traversing the rejection, the applicant alleges CHAMBLISS only selects the largest set of files stored by the server and thus does not generate a ‘workload’ as claimed.  In response, while the Office associates the claimed ‘workload’ with CHAMBLISS’s teaching of a data reduction estimation process identifying the teachings of ¶[0015] and Fig 3 which includes determining a representative sample of files and estimating deduplication ratios based on the sample, the Office maintains the selection of a set of files would qualify as a ‘workload’ given the broadest reasonable interpretation of a ‘workload’ since a selection process would qualify as ‘an amount of work to be done’.

As such, the Office maintains CHAMBLISS meets the claimed “generate a workload” limitation for reasons previously set forth.  While the applicant has amended the claims to recite that a ‘workload’ is an ‘IO workload’, the Office respectfully notes the originally filed specification does not explicitly recite the term ‘IO workload’ anywhere in the specification.  As such, the Office’s interpretation of a ‘workload’ versus an ‘IO workload’ does not change given the broadest reasonable interpretation of the term.  Regardless, the Office maintains CHAMBLISS’s data reduction estimation process as an “IO” workload since the process would include accessing files to perform the process.

Claim Objections
The following claims are objected to due to informalities:
Claims 1 and 11: “each zero or more dedup data pattern” should be “each dedup data pattern of the zero or more dedup data patterns” to improve readability of the claim and clarify that each dedup data pattern is one of the patterns generated.
Claims 3 and 13: The claims are objected to under 37 CFR 1.75 as being a substantial duplicate of Claims 2 and 12, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Exemplary Claim 2 establishes that workloads are generated “including zero or more deduplication data patterns and one or more unique data patterns” (via dependency on Claim 1); thus, the parent claim establishes that the generation of workloads includes “generating a combination” of the patterns.  Exemplary Claim 2 further establishes that workloads are generated “according to a target dedup ratio”.  As such, exemplary Claim 2 fully recites each and every limitation of exemplary Claim 3 and thus Claim 3 is a substantial duplicate of Claim 3.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4, 5, 12, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/939,166 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other since select claims of the instant application encompass the same claim scope of select claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2 and 12
Instant Application
Claims 1 and 11
Application 16/939,166
A method/apparatus comprising:
A method/apparatus comprising:
generating one or more workloads including zero or more deduplication (dedup) data patterns and one or more unique data patterns, 
generating a workload including zero or more deduplication (dedup) data patterns and one or more unique data patterns 
wherein:  each zero or more dedup pattern is a data pattern that is repeated two or more times within the one or more workloads, and the one or more workloads include a single instance of each unique data pattern;
{‘166 anticipates this limitation given the broadest reasonable interpretation of a dedup pattern and unique data pattern}
issuing the one or more workloads to one or more storage devices; and 
issuing the workload a storage device;
analyzing each of the one or more storage devices performance corresponding to processing the one or more workloads
analyzing the storage device’s performance corresponding to processing workload.
wherein generating the one or more workloads includes generating the one or more workloads according to the target dedup ratio.
… according to a target dedup hit ratio;


Claims 4 and 14
Instant Application
Claims 2 and 12
Application 16/939,166
The method/apparatus of Claim 2/12
The method/apparatus of Claim 1/11
wherein generating the one or more workloads includes generating zero or more duplicated patterns and one or more unique patterns, wherein each workload comprises a combination of the zero or more duplicated and the one or more unique patterns;
{‘166 anticipates this limitation given the broadest reasonable interpretation of a duplicated pattern and unique pattern}
wherein the target dedup ratio corresponds to a ratio between a total number of patterns and a number of unique patterns.
wherein the target dedup hit ratio corresponds to a ratio between a number of repeated patterns and a total number of patterns in the workload.


Claims 5 and 15
Instant Application
Claims 10 and 20
Application 16/939,166
The method/apparatus of Claim 2/12
The method/apparatus of Claim 1/11
wherein generating the one or more workloads includes generating zero or more duplicated patterns and one or more unique patterns, wherein each workload comprises a combination of the zero or more duplicated and the one or more unique patterns;
{‘166 anticipates this limitation given the broadest reasonable interpretation of a duplicated pattern and unique pattern}
wherein generating either one or both of the zero or more duplicated patterns and the one or more unique patterns includes obtaining one or more of: clock timestamp, computer process identification (ID), and a shift of n-bits of a host computer number.
wherein generating either one or both of the zero or more duplicated patterns and the one or more unique patterns includes obtaining one or more of: clock timestamp, computer process identification (ID), and a shift of n-bits of a host computer number.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  Patent Eligibility is determined as set forth under the 2019 Patent Eligibility Guidelines (see MPEP § 2106).

Regarding Step 1, Claim 1 is directed to a machine/manufacture; Claim 11 is directed to a process.  Thus, the claims are directed to one of the four statutory categories of invention.
Regarding Step 2A prong 1, this part of the eligibility analysis evaluates whether the claim recites a judicial exception. The claims are directed to a mental process or concepts performed in the human mind including observations, evaluations, judgements, and opinions.  The background of the invention is directed to identifying and removing duplicate information from a dataset including embodiments using a benchmarking tool.  Claims 1-20 are directed to generating workloads including data that may or may not conform to a data pattern (e.g. Claim 1: “generate one or more workloads including zero or more dedup data patterns and one or more unique data patterns, wherein: each zero or more dedup pattern is a data pattern that is repeated two or more times within the one or more workloads, and the one or more workloads include a single instance of each unique data pattern”) and analyzing storage performance while processing the workloads (e.g. Claim 1: “analyze each storage device’s performance corresponding to processing the one or more workloads”).  Independent Claim 11 and dependent Claims 2-10 and 12-20 recite an analogous limitation of the cited Claim 1 limitations.  The cited limitations of ‘generating …’ and ‘analyze …’ of Claim 1 (and respectively in Claims 2-20) may be merely a mental process that may be performed within the human mind.   While dependent Claims 2-10 and 12-20 further limit how the generating of workloads is performed (e.g. by generating the workloads according to a target deduplication ratio and/or controlling the size of the patterns and/or introducing a delay between generated patterns), the additional limitations of the dependent claims, similar to independent Claims 1 and 11, may be merely a mental process that may be performed in the human mind.  Other than reciting “at least one processor configured to …” in Claim 1 (and respectively in Claims 2-20), nothing in the “generating …’ and ‘analyze …’ limitations precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding Step 2A prong 2, this part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. Besides the abstract ideas of Claim 1 (and analogously independent Claim 11 and dependent Claims 2-10 and 12-20), Claim 1 further recites “issue the one or more workloads to one or more storage devices”.   While the claims limit the generation of workloads and the subsequent issuing of the workload, the claims do not limit what actions are performed in response to the issuing of the workload.  As such, the ‘issuing …’ of the workload may be interpreted as mere data gathering and thus be considered an insignificant extra-solution activity (further see MPEP § 2106.05(g)).  Dependent Claims 5, 6, 15, and 16 further recite an obtaining step that may include obtaining a clock timestamp.  Similar to ‘issuing …’ of the workload, the “obtaining …” of dependent Claims 5, 6, 15, and 16 may be interpreted as mere data gathering and thus also be considered an insignificant extra-solution activity.  Claim 1 (and analogously independent Claim 11 and dependent Claims 2-10 and 12-20) further recites “at least a processor” is configured to perform the generation and analysis of the workload issued to “one or more storage devices”.  While the processor and storage devices are noted for performing the claimed processes of ‘generate …’, ‘issue …’ and ‘analyze …’, the processor and storage devices are merely generic computer components used to perform the claimed processes as they are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating and analyzing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Thus, the additional elements fail to integrate the recited judicial exception into a practical application or provide an inventive concept.  
Regarding Step 2B, the additional elements of a processor and storage devices are well-understood, routine and conventional as indicated in MPEP 2106.05(d).  Furthermore, the ‘issuing …’ and ‘obtaining …’ steps are merely “receiving or transmitting data over a network”, which the courts have found to be well-understood, routine and conventional activity (see MPEP 2106.05(d)(II)).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and storage devices to perform both the ‘generating …’ and ‘analyzing …’ steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHAMBLISS et al (US PGPub 2013/0198148).

CHAMBLISS discloses:
Claims 1 and 11:  A method/apparatus comprising: 
generating one or more input/output (IO) workloads (¶[0015] – an estimation system may implement a data reduction estimation process {‘workload’} including estimating deduplication in storage systems; Fig 3 –Steps 53-56) including zero or more deduplication (dedup) data patterns and one or more unique data patterns (¶[0023-0024] – among a set of M files, files are estimated whether or not they’re full-file duplicates {‘dedup data patterns’} or not {‘unique data patterns’}), wherein:
each zero or more dedup data pattern is a data pattern that is repeated two or more times within the one or more IO workloads, and the one or more IO workloads include a single instance of each unique data pattern (¶[0024] – full-file deduplication includes removing full-file duplicates {‘a data pattern that is repeated two or more times’} and keeping only unique files {‘a single instance of each unique data pattern’}); 
issuing the one or more IO workloads to one or more storage devices (¶[0049] – estimation system 100 may be included within memory 42); and 
analyzing each of the one or more storage devices performance corresponding to processing the one or more IO workloads (¶[0024] – full-file deduplication ratio may be calculated as a ratio of determining the unique file size with respect to determining the total file system data size).  

Claims 2 and 12: The method/apparatus of each respective parent claim, wherein generating the one or more IO workloads includes generating the one or more IO workloads according to a target dedup ratio (¶[0024] – full-file deduplication ratio may be calculated as a ratio of determining the unique file size with respect to determining the total file system data size).  

Claims 3 and 13: The method/apparatus of each respective parent claim, wherein generating the one or more IO workloads includes generating a combination of the zero or more dedup data patterns and the one or more unique data patterns according to the target dedup ratio (¶[0024] – full-file deduplication ratio may be calculated as a ratio of determining the unique file size with respect to determining the total file system data size).  

Claims 4 and 14: The method/apparatus of each respective parent claim, wherein the target dedup ratio corresponds to a ratio between a total number of patterns and a number of unique patterns (¶[0024] – full-file deduplication ratio is a ratio of unique file size to total file system data size).  

Claims 7 and 17: The method/apparatus of each respective parent claim further comprising controlling a granularity size of the zero or more duplicated patterns (¶[0023-0024] – determining whether or not a file is estimated to be a full-file duplicate is based on the first L {‘granularity size’} KB’s of the file).  

Claims 8 and 18: The method/apparatus of each respective parent claim further comprising generating each workload such that an order of the zero or more duplicated patterns within each workload introduces a destaging delay between a first duplicated pattern and corresponding second duplicated pattern (¶[0023-0024] – among a set of M files, files are estimated whether or not they’re full-file duplicates {‘dedup data patterns’} or not {‘unique data patterns’} by determining if two files have the same size and signature {the time period between successive determinations analogous to a ‘destaging delay’).  

Claims 9 and 19: The method/apparatus of each respective parent claim further comprising perturbing the target dedup ratios of each generated workload (¶[0023-0024] – determining the full file deduplication ratio is based on the size of the fileset e.g. all files larger than M KB and using the first L KB’s of the file to determining whether or not a file is estimated to be a full-file duplicate; as such, adjusting M and L perturbs the full-file deduplication ratio).  

Claims 10 and 20: The method/apparatus of each respective parent claim further comprising rebalancing the perturbed workloads such that each perturbed workload comprises an overall ratio of duplicated and unique patterns consistent with the target dedup ratio (¶[0023-0024] – determining the full file deduplication ratio is based on the size of the fileset e.g. all files larger than M KB and using the first L KB’s of the file to determining whether or not a file is estimated to be a full-file duplicate; as such, adjusting M and L perturbs the full-file deduplication ratio).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAMBLISS in view of GERVAIS et al (US PGPub 2018/0176244).

With respect to Claims 5 and 15, CHAMBLISS discloses the method/apparatus of each respective parent claim.
CHAMBLISS may not appear to explicitly disclose wherein generating either one or both of the zero or more duplicated patterns and the one or more unique patterns includes obtaining one or more of: clock timestamp, computer process identification (ID), and a shift of n-bits of a host computer number.  
However, GERVAIS discloses wherein generating either one or both of the zero or more duplicated patterns and the one or more unique patterns includes obtaining one or more of: clock timestamp, computer process identification (ID), and a shift of n-bits of a host computer number (¶[0019] – event information may be time stamped based on when the event occurred).
CHAMBLISS and GERVAIS are analogous art because they are from the same field of endeavor of deduplication systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAMBLISS and GERVAIS before him or her, to modify the data reduction estimation process of CHAMBLISS to include timestamp metadata as taught by GERVAIS.  A motivation for doing so would have been to provide filtered structured data into a time-sequenced ordered event stream (Abstract).  Therefore, it would have been obvious to combine CHAMBLISS and GERVAIS to obtain the invention as specified in the instant claims.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAMBLISS in view of GERVAIS and BARRY et al (US PGPub 2019/0081720).

With respect to Claims 6 and 16, the combination of CHAMBLISS and GERVAIS disclose the method/apparatus of each respective parent claim.
The combination of CHAMBLISS and GERVAIS may not appear to explicitly disclose obtaining the clock timestamp from an n-bit clock, wherein each clock tick of the n-bit clock corresponds to one (1) nanosecond.  
However, BARRY discloses obtaining the clock timestamp from an n-bit clock, wherein each clock tick of the n-bit clock corresponds to one (1) nanosecond (¶[0057] – current time may be expressed as an integer number of nanoseconds).  
CHAMBLISS, GERVAIS, and BARRY are analogous art because they are from the same field of endeavor of processing systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAMBLISS, GERVAIS, and BARRY before him or her, to modify timestamps used in a data reduction estimation process of the combination of CHAMBLISS and GERVAIS to include timestamp metadata expressed in nanoseconds as taught by BARRY.  A motivation for doing so would have been to provide enough precision to the timestamp to meet clock accuracy requirements (¶[0059]).  Therefore, it would have been obvious to combine CHAMBLISS, GERVAIS, and BARRY to obtain the invention as specified in the instant claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure demonstrate configuring deduplication memory products according to a programmed deduplication ratio and control the deduplication ratio of the memory according to a maximum deduplication ratio.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137